Electronically Filed
                                                       Supreme Court
                                                       SCWC-16-0000087
                                                       18-OCT-2017
                                                       01:32 PM



                           SCWC-16-0000087

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I,
                    Respondent/Plaintiff-Appellee,

                                 vs.

       MATTHEW K. HAILI also known as Matthew K. Haili, Jr.,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-16-0000087; FC-CR. NO. 15-1-2040)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Matthew K. Haili’s

application for writ of certiorari, filed on September 5, 2017,

is hereby rejected.

           DATED:   Honolulu, Hawai#i, October 18, 2017.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson